T F

UNITED STATES DEPARTMENT OF EDUCATION
N

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

NOV

1 0

2003

Mr. David Nordyke
Executive Director
Harmony Community School
1580 Summit Road
Cincinnati, Ohio 45237
Dear Mr . Nordyke :
This is in response to your letter to the Office of Special Education Programs (OSEP)
requesting a review of the Ohio Department of Education's (ODE's) policies and
interpretation of Ohio law regarding allocation of State special education funds for
community schools (Section 3314 .08, Ohio Revised Code) . In your letter you indicate
that you disagree with the ODE's interpretation of the formula and allege that this
interpretation does not permit a student with disabilities to "receive full benefit of his or
her basic aid amount and receive full benefit from the additional monies needed to fulfill
the requirements of the [individualized education program, or] IEP ;" you also allege that
the State's special education funding mechanism discourages the identification of
students with disabilities in that the funding mechanism appears to penalize community
schools for identifying such students . Based upon telephone conversations with Dale
King of our office, it also is our understanding that your concerns are about State special
education funds allocated to the Harmony Community School (a public charter school),
and not the allocation of federal funds provided under Part B of the Individuals with
Disabilities Education Act (IDEA).
OSEP is aware of the Ohio Supreme Court's decisions in DeRolph v . State of Ohio, that
impact the State's methods of funding public education . OSEP also is mindful of the
fiscal difficulties currently facing States and local educational agencies (LEAs) in
ensuring the education of all children, including children with disabilities . However, as
long as the provisions of the IDEA are met, issues regarding a State's public school
funding formula, including State funding of special education and related services, are
matters to be resolved at the State level .
We note that in OSEP's March 2001 report of its 1999 monitoring of the ODE, OSEP
instructed ODE to review its funding mechanism to determine whether it results in
placements that violate the requirement for the provision of services in the least
restrictive environment (LRE) and to ensure that policies and procedures are developed to
ensure compliance with the requirements of 34 CFR §§300 .550-556. Ohio's current
special education funding formula indicates that State special education funds are

400 MARYLAND AVE ., S .W ., WASHINGTON, D.C . 20202
w ww .ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 - Mr. David Nordyke

distributed based on type of disability and not placement . Further, the State is subject to
the requirements of, and has provided an assurance under, the maintenance of effort
provisions of 34 CFR §300 .154. The State is also responsible for ensuring that the
requirements of 34 CFR §300 .231, relating to maintenance of effort by LEAs, are met . It
is our understanding that community schools in Ohio are recognized as LEAs under the
State's charter school law for purposes of Part B of IDEA . However, it is not clear from
your submission whether these federal requirements are relevant to your dispute .
It also is important to stress that, regardless of the funding mechanism adopted by the
State, the ODE must ensure that all children with disabilities residing in the State who are
in need of special education and related services are identified, located, and evaluated .
See 34 CFR §300 .125(a)(i) . The ODE has responsibility for general supervision under
34 CFR §300 .600, and must ensure that all LEAs (which, in Ohio, include public charter
schools) meet the education standards of the State and the requirements of IDEA-Part B
and its implementing regulations, including the requirements for provision of a free
appropriate public education (FAPE) to eligible students with disabilities who are in the
LEA's jurisdiction . The Part B regulations clarify that, if a public charter school is an
LEA, then that charter school is responsible for ensuring that the requirements of Part B
of the IDEA are met, unless State law assigns that responsibility to some other entity .
See 34 CFR §300 .312(b) .
Under the IDEA, there are additional ways to resolve disputes regarding the provision of
FAPE . Under 34 CFR §§300 .660-300 .662, an individual or organization may file a State
complaint alleging violations of Part B . In addition, the parents of students with
disabilities may request a due process hearing and LEAs must ensure that mediation is
available whenever a due process hearing is requested under the provisions of 34 CFR
§300 .506 through §300 .514 .
Finally, the Department's Office for Civil Rights enforces Section 504 of the
Rehabilitation Act of 1973 (Section 504) and Title II of the Americans with Disabilities
Act (Title II), two federal laws that prohibit discrimination on the basis of disability . If
you believe that ODE's implementation of the State funding formula may violate these
laws, you also may wish to contact the Office for Civil Rights at :
Cleveland Office
Office for Civil Rights
U.S. Department of Education
Bank One Center, Suite 750
600 Superior Avenue, East
Cleveland, OH 44114-2611
Telephone : 216-522-4970
FAX: 216-522-2573 ; TDD : 216-522-4944
Email : OCR Cleveland@ed.gov

Page 3 - Mr. David Nordyke

We hope this provides you with helpful information . If we can be of further assistance
please do not hesitate to contact Mr . Dale King of the Office of Special Education
Programs at (202) 260-1156 .
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
cc: Mike Armstrong, Director, Office of Exceptional Children
John Mills, Director, Finance and Management Services

